DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendment of claims 2, 7, 15 – 20, & 23 – 24, the cancellation of claims 21 – 22, and the addition of claims 37 – 40.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 21, Applicant’s specification defines thermal shock parameter R as:

    PNG
    media_image1.png
    47
    129
    media_image1.png
    Greyscale


With regard to claim 22, Applicant’s specification defines thermal stress resistance ΔT as:

    PNG
    media_image2.png
    50
    126
    media_image2.png
    Greyscale

For both the thermal shock parameter (claim 21) and the thermal stress resistance (claim 22), Applicant fails to describe the conditions and method for measuring the “strength of the materials” (σ).  Therefore, the value of σ, as well as all the properties dependent on σ, are indefinite.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 11, 14 – 20, 23 – 24, 26, 32 – 36, & 38 – 39 are rejected under 35 U.S.C. 103 as obvious over Takashi et al. (JP 2015-051882), in view of Miyasaka et al. (US 2017/0107141 A1).
Takashi et al. teach tempered (chemically toughened) glass article for use in touch panel, displays, TV cover glass, digital signage, electronic blackboards, etc. (paragraph [0078]) (claim 16) having a surface roughness of 10 Angstroms or less (paragraph [0079]), which is less than 5 nm (claim 14).  The chemically toughened (claims 8 & 17 – 18).  The glass for the working examples has a CTE of 100 x 10-7/°C (10 x 10-6/°C) (Table 2, Example 10) at in a temperature range of 30 – 380°C (paragraph [0114]), which is more than 6 x 10-6/°C (claims 1, 26, & 38) and more than 7 x 10-6/°C (claim 4).
Takashi et al. fail to explicitly teach the plurality of properties of claims 1, 3 – 9, 19 – 24.
However, Takashi et al. teach the glass article is formed of the same composition, post-treatment, and thickness as Applicant’s glass article, as shown in the table below.

Applicant’s glass
Prior art
Composition (wt.%):
SiO2: 40 – 75 (claim 10), 50 – 70 (claim 11)
Al2O3: 10 – 30 (claim 10), 10 – 27 (claim 11) 
B2O3: 0 – 20 (claim 10), 0 – 18 (claim 11)
Li2O + Na2O + K2O: 4 – 30 (claim 10), 5 – 28 (claim 11)
MgO + CaO + SrO + BaO + ZnO: 0 – 13 (claims 10 – 11)
2 + ZrO2: 0 – 15 (claim 10), 0 – 13 (claim 11)
P2O5: 0 – 10 (claim 10), 0 – 9 (claim 11)

SiO2 62.3 mol.% (58 wt.%)
Al2O3 8.5 mol% (13.62 wt.%)
Na2O 16 mol.% (15.6 wt.%)
K2O 3.5 mol% (5.19 wt.%)
B2O3 1.9 mol% (2.1 wt.%)
MgO 3.3 mol% (2.3 wt.%)
CaO 2.4 mol% (2.12 wt.%)
SnO2 0.1 mol% (0.24 wt.%)

Method: hot forming in a flat glass process down draw process (P0094), and an average cooling rate of thickness t is less than 300 mm°C/min in the temperature range of Tg – 50°C to Tg + 100°C. For a 0.5 mm thick glass, the rate of cooling is less than 600°C/mins.
Takashi et al. teach molten poured (hot forming) in flat glass process overflow down-draw method (P0026 & P0075); Miyasaka et al. teach a forming a glass sheet from a glass melt using a down drawn method, wherein the preferred cooling rate in the temperature range of Tg+50°C to Tg-120°C (P0004 & 0124) of 1°C/min to 200°C/min (P0157).


Treatment: chemically toughened in pure KNO3 salt bath at 420°C for 2 hours (Table 2); to a depth of less than 50 µm (claims 15 & 32 - 36),

Takashi et al. teach ion exchange treatment (chemical toughening) (P0081) for 2 – 10 hours in KNO3 salt bath (P95)  to form a compressive stress layer (P0080), such that the stress depth is 1 µm or more and 55 µm or less (P0090).
Thickness: less than or equal to 0.5 mm (claims 1 & 26) and less than 400 µm (claims 2 & 39)
Takashi et al. teach a glass articles having a thickness of 0.6 mm or less, 


	Considering Takashi et al. teach a chemically toughened glass article of similar thickness, composition, and method of manufacture as Applicant’s chemically toughened glass article, the glass article taught by Takashi et al. must inherently have the same properties (working point T4, threshold diffusivity, thickness variation, hot-forming difficulty coefficient of the glass, stiffness, compressive stress susceptibility, central tension, compressive stress, thermal shock parameter, maximum thermal load, resistance to temperature gradient, resistance to thermal shock) as claimed by Applicant in claims 1, 3 – 9, 19 – 20, 23 – 24, 26, & 28.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by In re Best, 195 USPQ 430, 433 (CCPA 1977).
Takashi et al. fail to teach the total thickness variation (TTV) of the glass. Applicant’s specification states a smaller TTV value is related to a high T4, a high CTE and is related to the cooling rate and thickness (spec, paragraphs [0030] & [0094-0096]). Takashi et al. do not teach the cooling rate of the glass melt after forming the sheet when the glass is in the range of Tg + 100°C to Tg – 50°C.
Miyasaka et al. teach a forming a glass sheet from a glass melt using a down drawn method, wherein the preferred cooling rate in the temperature range of Tg+50°C to Tg-120°C (paragraphs [0004] & [0124]) of 1°C/min to 200°C/min (paragraphs [0153] - [0157]) and having a thickness of 0.5 mm or less (paragraph [0125]) (claims 1, 26, 27 – 29, 31, & 38). A higher cooling rate would lead to undesirable shrinkage and a decrease in accuracy in forming a film and/or patterning of the glass article (paragraph [0003]).
Therefore, based on the teachings of Miyasaka et al, it would have been obvious to one having ordinary skill in the art at the time the invention to prevent undesirable shrinkage of the 0.5 mm thick glass article taught by Takashi et al. by controlling the cooling rate in the range of 200°C/min or less when in the temperature range of Tg+50°C to Tg-120°C. Such a cooling would be less than 100mm°C/min based upon the thickness of 0.5mm and cooling rate. Such a value lies within the range Applicant teaches (paragraph [0096]) for achieving the claimed TTV.
The fact that applicant has recognized another advantage (claimed TTV values) which would flow naturally from following the suggestion of the prior art cannot be the 

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al., and Miyasaka as applied to claim 1 above.
Takashi et al. do not teach a specific working example comprising the Al2O3, MgO or CaO content of Applicant’s claims 12 – 13.  
However, the broader teaching of Takashi et al. suggests Al2O3 content may be as low as 5 mol%  for enhancing ion exchange performance and Young’s modulus at strain point (paragraph [0045]), which is about 8 wt% and within the range of claims 12 & 13.  Additionally, the broader teaching of Takashi et al. suggests MgO may be as high as 10 mol% (about 7 wt.%) for optimizing the viscosity of the glass composition at high temperatures, meltability, formability, Young’s modulus at strain point, and ion exchange performance (paragraph [0052]).  Furthermore, CaO may be as high as 4 mol% (about 3 – 4 wt.%) for optimizing the same properties (paragraph [0056]).  As such the wt.% sum of MgO and CaO would be within Applicant’s claimed range of 5 wt.% and less than 25 wt.% (claims 12 – 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to adjust the concentration of Al2O3, MgO, and CaO within the broader ranges taught by Takashi et al. in order to optimize the ion exchange performance, Young’s modulus at strain, viscosity, meltability, and formability of the glass composition.  It is well established, however, that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention prima facie case of obviousness, see In re Malagari, 182 USPQ 549.

Claims 25 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. & Miyasaka et al., as applied to claim 26 above, and further in view of Murata et al. (US 2015/0329418 A1).
Takashi et al. do not teach the glass article surface is coated or modified to achieve the function of anti-reflection, anti-scratch, anti-fingerprint, anti-microbial, anti-glare or a combination thereof.
Murata et al. teach tempered glass article for use as cover glass for display devices, such as touch panels (paragraph [0100]) comprising an antireflection film on the glass substrate (paragraph [0032]).
Therefore, based on the teachings of Murata et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surface of the glass article with a film (coating) for providing antireflection properties when the glass article is intended to be used as a cover layer for display screens, etc.

Claim(s) 1 – 13, 15 – 20, 23 – 24, 26 – 29, & 31 – 40 are rejected under 35 U.S.C. 103 as obvious over Dejneka et al. (US 2009/0220761 A1), in view of Miyasaka et al. (US 2017/0107141 A1).
With regard to independent claims 1, 26, & 38, Dejneka et al. teach an article and method of forming a chemically toughenable (claims 1 & 26) and ion exchanged 
Dejneka et al. fail to explicitly teach the working point T4 of more than 100°C, a CTE in the temperature range between 25°C and 300°C, or the glass threshold diffusivity. 
However, Dejneka et al. teach the glass article is formed of the same composition as Applicant’s glass article, as shown in the table below.

Applicant’s glass
Prior Art
Composition (wt.%):
SiO2: 40 – 75 (claims 10, 37, & 40), 50 – 70 (claim 11)
Al2O3: 10 – 30 (claims 10, 37, & 40), 10 – 27 (claim 11) 
B2O3: 0 – 20 (claims 10, 37, & 40), 0 – 18 (claim 11)
Li2O + Na2O + K2O: 4 – 30 (claims 10,  37, & 40), 5 – 28 (claim 11)
MgO + CaO + SrO + BaO + ZnO: 0 – 13 (claims 10 – 11), 0 – 15 (claims 37 & 40)
TiO2 + ZrO2: 0 – 15 (claims 10, 37, & 40), 0 – 13 (claim 11)
2O5: 0 – 10 (claims 10, 37, & 40), 0 – 9 (claim 11)
K2O: 0 – 4 (claims 37 & 40)

SiO2 65.88 mol.% (61.0 wt.%)
Al2O3 10.27 mol% (16.19 wt.%)
Na2O 13.9 mol.% (13.3 wt.%)
K2O 2.45 mol% (3.7 wt.%)
B2O3 0.63 mol% (0.67 wt.%)
MgO 5.86 mol% (3.6 wt.%)
CaO 0.57 mol% (0.49 wt.%)
ZrO2 0.4 mol% (0.76 wt.%)

Method: hot forming in a flat glass process down draw process from a glass melt(P0094), wherein the glass melt is solidified at an average cooling rate of thickness t is less than 300 mm°C/min. For a glass having a thickness of 0.5 mm, the cooling rate is less than 600°C/min. 
Dejneka et al. teach down-draw process to form the glass (P0030-0035) and physical properties of the glasses vary with their cooling rates (P0031). 
Miyasaka et al. teach a forming a glass sheet from a glass melt using a down drawn method, wherein the preferred cooling rate in the temperature range of Tg+50°C to Tg-120°C (P0004 & 0124) of 1°C/min to 200°C/min (P0157).

Treatment: chemically toughened in pure KNO3 salt bath at 420°C (Table 2); to a depth of less than 50 µm (claims 15 & 32 – 36)

Dejneka et al. teach ion exchange treatment (chemical toughening) at about 430°C in KNO3 salt bath for about 8 hours to form a compressive stress layer (P0037 – P0038), such that the DoL depth is 50 µm (table 1)
Thickness: less than or equal to 0.5 mm (claims 1, 26, & 38) and less than 210 µm (claims 2 & 39)
Dejneka et al. teach 0.1 mm up to 3 mm (P0040).


	Considering Dejneka et al. teach a chemically toughened glass article of similar thickness, composition, and method of manufacture as Applicant’s chemically toughened glass article, the glass article taught by Dejneka et al. must inherently have the same working point T4, CTE, and threshold diffusivity as claimed by Applicant in claims 1, 26, & 38.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Dejneka et al. fail to teach the total thickness variation (TTV) of the glass. Applicant’s specification states a smaller TTV value is related to a high T4, a high CTE and is related to the cooling rate and thickness (spec, paragraphs [0030] & [0094]). g + 100°C to Tg – 50°C.
Miyasaka et al. teach a forming a glass sheet from a glass melt using a down Miyasaka et al. teach a forming a glass sheet from a glass melt using a down drawn method, wherein the preferred cooling rate in the temperature range of Tg+50°C to Tg-120°C (paragraphs [0004] & [0124]) of 1°C/min to 200°C/min (paragraphs [0153] - [0157]) and having a thickness of 0.5 mm or less (paragraph [0125]) (claims 1, 26, 27 – 29, 31, & 38). A higher cooling rate would lead to undesirable shrinkage and a decrease in accuracy in forming a film and/or patterning of the glass article (paragraph [0003]).
Therefore, based on the teachings of Miyasaka et al, it would have been obvious to one having ordinary skill in the art at the time the invention to prevent undesirable shrinkage of the 0.5 mm thick glass article taught by Dejneka et al. by controlling the cooling rate in the range of 200°C/min or less when in the temperature range of Tg+50°C to Tg-120°C.
With regard to Applicant’s claimed TTV values, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.

With regard to claims 2 & 39, as discussed above, the glass sheet has a thickness of 0.1mm up to 3 mm (paragraph [0040]).
With regard to claim 3, the working point T4 is not explicitly taught. However, as discussed above, the working point T4 is an inherent feature of the glass composition. 
With regard to claim 4, as discussed above for claim 1, the CTE of the glass is not explicitly taught, but is an inherent feature of the glass composition. Considering Dejneka et al. teach a chemically toughened glass article of similar composition as Applicant’s chemically toughened glass article, the glass article taught by Dejneka et al. must inherently have the same CTE as claimed by Applicant.
With regard to claim 5, as discussed above the working point T4 & CTE (hot-forming difficulty coefficient) of the glass are not explicitly taught, but are inherent features of the glass composition. Considering Dejneka et al. teach a chemically toughened glass article of similar composition as Applicant’s chemically toughened glass article, the glass article taught by Dejneka et al. must inherently have the same hot-forming difficulty coefficient as claimed by Applicant.
With regard to claim 6, the inverse stiffness of the glass is not explicitly taught, but is an inherent feature of the glass composition. Considering Dejneka et al. teach a chemically toughened glass article of similar composition as Applicant’s chemically toughened glass article, the glass article taught by Dejneka et al. must inherently have the same inverse stiffness as claimed by Applicant.
With regard to claim 7, as discussed above for claim 1, the threshold diffusivity D is an inherent feature of the glass composition. Considering Dejneka et al. teach a chemically toughened glass article of similar composition as Applicant’s chemically 
With regard to claim 8, the susceptibility of the glass for compressive stress before ion implantation is an inherent feature of the composition. Considering Dejneka et al. teach a similar glass composition as Applicant’s chemically toughened glass article, the glass article taught by Dejneka et al. must inherently have the compressive stress susceptibility (CSS) as claimed by Applicant.
With regard to claim 9, as discussed above for claim 1, the TTV of the glass flow naturally from following the teachings of the cited prior art.
With regard to claims 10 – 13, as shown in the table above, Dejneka teach the claimed composition of the glass. 
With regard to claim 15, as discussed in the table above, Dejneka et al. teach a depth of layer (DoL) of 50 µm (table 1) and 20 µm or more (paragraph [0038]).
With regard to claim 16, Dejneka et al. teach tempered (chemically toughened) glass article for use in cover plates cell phones and other mobile electronic applications (paragraphs [0002] & [0004]).
With regard to claims 17 – 18, the compressive stress, which is dependent on the volume of incoming ions from the ion exchange (chemical strengthening) treatment, is at least 600 MPa (paragraphs [0038] – [0039], [0043], & [0046]).
With regard to claims 19 – 20, central tension is calculated from measured thickness of glass (t), DoL, and CS. CT = CS*DoL/(t-2DoL). Dejneka et al. teach a central tension of less than about 100 MPa, and more preferably less than 70 MPa (paragraph [0039). However, Dejnkeka et al. teach the CS, the thickness of the glass, 
Absent a showing of criticality with respect to thickness, depth of ion exchange (DoL), and the volume of ion exchange (result effective variables), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the these variables through routine experimentation in order to achieve a desired glass strength.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 23, Dejneka et al. do not teach the resistance to temperature gradient (RTG) is dependent on composition and thermal loading (delta T) (App’s paragraph [0090]), which is dependent on sigma (strength of materials), nu (Poisson ratio), E (Young’s modulus, and alpha (CTE). These are properties are inherent features of the glass composition.
With regard to claim 24, Dejneka et al. do not teach the resistance to thermal shock (RTS). However, the thermal shock of the glass would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.
With regard to claims 27 & 29, as discussed above for claim 26, Miyasaka et al. teach a forming a glass sheet from a glass melt using a down drawn method, wherein the preferred cooling rate in the temperature range of Tg+50°C to Tg-120°C (P0004 & 0124) of 1°C/min to 200°C/min (paragraph [0157]).
claim 28, as discussed above for claim 26, Dejneka et al. teach a glass composition and glass thickness similar to Applicant’s glass, and therefore the T4, t, and CTE of the glass formed by Dejneka et al. are the same as Applicant’s glass. Additionally, Miyasaka et al. teach a cooling rate (C) within Applicant’s claimed range. Therefore, the T4*CTE*ln (C*t) of the glass taught by the prior art would inherently flow from the teachings of the prior art.
With regard to claim 31, as discussed above for claim 26, both Dejneka et al. and Miyasaka et al. teach flat glass formed by a down draw process.
With regard to claims 32 – 33, as discussed above for claim 26, Dejneka et al. teach chemically toughening the glass via an ion exchange treatment.
With regard to claims 34 –35, as discussed in the table above, Dejneka et al. teach the ion exchange treatment comprises immersing the glass article into a KNO3 salt bath containing monovalent potassium ions.
With regard to claim 36, as discussed in the table above, Dejneka et al. an ion exchange treatment (chemical toughening) at about 430°C in KNO3 salt bath for about 8 hours.
With regard to claims 37 & 40, see table above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dejneka et al. & Miyasaka et al., as applied to claim 1 above, and further in view of Takashi et al. (JP 2015-051882).
Dejneka et al. do not explicitly teach the surface roughness of the glass article.

Therefore, based on the teachings of Takashi et al., it would have been obvious to one of ordinary skill in the art to remove any defects on the surface of the glass article taught by Dejneka et al., if needed, by polishing the surface to achieve a surface roughness of 10 Angstroms or less. 

Claims 25 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dejneka et al. & Miyasaka et al., as applied to claim 26 above, and further in view of Murata et al. (US 2015/0329418 A1).
Dejneka et al. do not teach the glass article surface is coated or modified to achieve the function of anti-reflection, anti-scratch, anti-fingerprint, anti-microbial, anti-glare or a combination thereof.
Murata et al. teach tempered glass article for use as cover glass for display devices, such as touch panels (paragraph [0100]) comprising an antireflection film on the glass substrate (paragraph [0032]).
Therefore, based on the teachings of Murata et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surface of the glass article with a film (coating) for providing antireflection properties when the glass article is intended to be used as a cover layer for display screens, etc.

Response to Arguments
Applicant argues, “The Office has objected to claim 16 for incorrectly reciting the term ‘widows.’ Applicant has amended claim 16 to replace the instance of ‘widows’ with ‘windows.’ Applicant respectfully requests that the objection be withdrawn” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 16, the objection of claim 16 has been withdrawn. 

Applicant argues, “As described in paragraph [0078] of the application, ‘…The CSS value indicates the compressive stress CS that can be achieved upon chemical toughening’… In other words, the compressive stress susceptibility CSS is the potential compressive stress that can be achieve in a glass upon chemical toughening (under certain conditions), whereas the compressive stress CS is the actual compressive stress that is achieved in a glass” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant’s arguments have been fully considered and are persuasive.  The rejection of claim 8 under 35 U.S.C. §112(b) has been withdrawn.

Applicant has failed to address the previous rejection of claims 21 – 22 under 35 U.S.C. §112(b). Therefore, this rejection has been maintained.

Applicant argues, “The Office has cited paragraph [0096] of Takashi as allegedly teaching the cooling step of a method that is used to produce a glass article according a and Tb and the thickness of less than 300 mm°C/min is for when the glass melt is cooling. This is in contrast to the Office’s cited portion of Takashi, which discloses the cooling rate following ion-exchange when the glass is already formed. In other words, the Office has not properly shown that Takashi teaches the method disclosed by the present application for forming the glass article because the Office’s cited cooling rate of Takashi occurs at a different stage in forming the glass article, i.e., after glass formation has already occurred, than what is disclosed by the present application, i.e., during glass formation” (Remarks, Pgs. 12 – 13).
EXAMINER’S RESPONSE: Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takashi et al. & Miayasaka et al., as well as Dejneka et al. & Miyasaka et al. 

Applicant argues, “Applicant also notes that Takashi only contemplated using the overflow down-draw method to produce glasses, but did not actually produce any glasses using this method. This is apparent from paragraph [0136] of Takashi’s US Application…” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. An explicit teaching by a reference of contemplating a method of manufacturing meets the requirement for obviousness under 35 U.S.C. § 103.

Applicant argues, “Even further, Takashi always refers to the ‘overflow down-draw method,’ which in the present application is called an ‘overflow fusion process.’ What Takashi refers to as the ‘overflow down-draw method’ should not be confused with the ‘down-draw method’ described in the present application” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s argument against Takashi’s method of manufacturing the glass sheet is in direct contradiction to their specification. Applicant’s specification explicitly teaches down-draw/overflow fusion method can be used to produce the claimed glass article (specification, paragraphs [0016], [0026], & [0064]).

Applicant argues, “Regarding claim 2, Applicant has amended claim 2 to recite ‘wherein the thickness is less than or equal to 210 µm.’ Takashi only arguably discloses thickness of 0.3 mm – 0.5 mm, which are both greater than the recited thickness of claim 2. The rapid cooling regime of the ‘overflow down draw process’ disclosed hypothetically by Takashi is completely unsuitable for such thin glass thicknesses with the claimed TTV properties” (Remarks, Pg. 16).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed in the table, Takashi et al. teach glass articles of thicknesses less than 0.3 mm. Additionally, contrary to Applicant’s assertions, Takashi et al. do not teach a cooling regime unsuitable for thin glass thicknesses in the claimed range.

Applicant argues, “Applicant submits that new claims 37 and 38 – 40 are eligible for entry and in condition for allowance” (Remarks, Pg. 18).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781